 

‘NORTH CAROLINA RBMINISTRATIVE CODE 03/24/80 2-13

 

 

 

‘cORRECTEON - DIVISION OF PRISONS , _ ToS: GAB 0100

SUBCHAPTER 28 - INHATE CONDUCS RUL LES, DISCIPLINE:

    

   
  

 

010! PURPOSE a Looe

This potted “gstabl shed” “aga of ea “tine fk ee
acceptable be avior and ned ad gained time for avior which oo 8.
would not normaly be _reguire of ad_inmate. "Gonf ined Within ang ee ee
of the facilities within the divisicn, af prisons. All inmates, oo.
including CYO"s “and those” “with Cite terms, shall be allowed a oo
maximum of ID7 days good | ‘Cine’ for, acceptable behavior for sac Dk
year served, — Good Vine shall” be subjected to forfeiture, ‘for.
misbehavior a¢ determinad by appropriale ‘disciplinary actio
Regular good time shall "be computed on a pro rata basis ‘and st
be equivalent of 8.94 days per 30) dag month or 29.417 perce ere
oF lotal_ sentence “Length. wa ce een we ec oe

History] "Raves a Aulhority G.S, (46-115 Seana

_ Fabruiary 1, 1976. ncn cee won ceeeem spt

 
 
 
 

 

 

 
  
 

 

0102 “APPLICATION ~ : ee -
SUC insales who par fora ae “phelher “fall=Ulae or part-time“ ot

Bae ead in spacifie training programs i which would “assist
heir prodiclive reontry inlo” the “Comaunity, shall be alloted

additional ainad tine whitch shatt be regdtatar erat fed time be
If, and Tt. Gained” tea shalt “nol be subjected to forfeitare aaa

and will be adminis teret oite jet es
dition *WeTthe By Se days por S04 day

C1) Gained Time
“month of regular’ good Line, Tnmales who perform short=Uerm

 

 

 

    
  
    
 
  
  

 

“work Sees _fraqulr ing “a hinimdn of four t hours” oe .
i " actuat work ito gearticis pate in onsite”
academic” ~~ arid ouea Tonal haining ob deus Pas is shalt be
eligible te receive an addi Vronat ; per” month

 

gained Line “fora tolal or lt 03 days per oy “¥ day month. "|

ch additional “gained "tine shatl’ not “be subject to a
je the eguivatent of oe com

forfeiture for misbehavior aiid shall
6.89 percent of ‘the remaining “saniaricd,
(2) Gained “Tise™ A “35 in addition. to the” agate “good Vite of

8.5% days gonth, atl who”

  

us fer month, inmates
| satisfactorily ‘per tora jab assignments raquiring a niin .
i of six hours work™ Fer day “or erforn “acceptably "
: part-time “dork release v, ‘study release” programs shalt” be
altowed an additional ‘3.31 “abn a “Line Tor ax tolal"o
12. TS” da ss er” 30. dat “Such” addi aitied:
tine shatl nol bo-gubject for" misbahavior

 

  
   

 

“NORTH CAROLINA ADMINISTRATIVE cone 93/24/80" vor ogepye a

. 1.8 “ .

  
 

 

 

 

 

 

 

CORRECTION - DIVISION GF PRISONS 165; 02B .0100
and shatl be the equivalent of 12.55 percent of the

Case 5: ‘FB. Sabai dt n ati to (one gone, time of 6.94
iule is by TaeN it gt de x Pat eisigy LeiaignePage 1 of 7

rane urs

 
part-tine work reloage Gr study release ‘pi

allonad an additional 3.2! days aindd {iho oF a int oF
12.75 days per 30.4 day manth, ‘Such additional gainad
Lise=shatl not bo subject to forfeiture for misbehavior

HORTH CAROLINA ADNINISTRATIVE CODE 03/24/80 en 1k

 

 

 

.CORRECTION ~ DIVISION OF PRISONS 105: 028.000.

 

and shall be “the equivalant_ of 12,55 percant of the. |
remaining sentenca. bee poy nenetecape qupase cc ge" pee
: (3) Gained Tiae If]. An addition to reguiar. good time of 8.94
i days per 30-4 day month, all inmates _ erforming assigned oo wk.
jobs requiring & minimum of six nours per day With
' requirenants for Special skills or. “specialized
responsibilities — such as__s pecialized maintenance, cook)
éperator, cantean operator, | or. hospital technician, as.

well. as inmates participating in full-time study release.

  
 
  

‘or work release shall be aiithorized lo” receive an...
additional 5.77 days s_gainied time for_a total of We7l days

a por_30,.¥ dau month. uch additional gained Cime shalt not 8 ae
_ be subyects at
the equ

éctad to ‘forfeiture for misbehavior and shall be ne ee
| * “the equivalent of 16.58 percent of the remaining sentence.

(4) “TEmeF gency Gained. Time, “All “inmates who perform Work.

beyond a regular 4 hour Work Keak during. extremely.

~~~ tne lament wealhar_ (below 20 degrees “Faranhelt = chi

  

 

 

“""Fagter?, or undar” emergency conditions shall. bs

~"gompansated on the basis of one day of omer gence | aired. ee.
_ "77 Eime “for one day worked The length oF he day shal be
“" determingd” by the “nature 0 he Hork assignment to _
erforsdd under Uh@ conditions “mentioned in. th

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1s
~~ —~Euksectiow, Such gained tine shalt be raporled Separately See ee ee ce
“on the history card attachmant Cflinsyy and shall nol be ee
_ cy subjectad to forfeitures for misbehavior. oe ee wewaen
‘History’ Nota: Statutory Ruthor ity 8.3 THE=TT ee
one San EFF, February t, 1976. a

 

 

-O103"” PROCEDURE ~ a -
" Ca) “Recording” Tine apned."_Onty good Uige Ri be computed
aulowalically on the imale’s “record im the data processing

 

 

 

 

section. Initiation” of rained Cine statis in catagor igs flinbar eee “_s

lp it; and 111 gust be inti rated by the unit superintendent” or Toe ete ete vm
instilation head Using the historg ‘Gard_atVachiment Tinsgy, ~ Tee eens we ue
th) Transfer. Hiei “an inmate is transferred, gaingd tite eee eter eevee ote une
stalus in categories number IT, 9%, and “i1T “Ts au oma eat oe
Lerminated. tise of Une History card attachnent CrUinsg) is nol ee
necessary lo tarminate gained time status in categories fumbdy Te. eens ,

11, ‘and “Tit “hhen “an “irimate 1s “traneterrad tron Uie unt or ”

 

insiitution.—
te} Esergency” Gai ried Tied.” Under — the cond itiofis ment ionad ”~"

above, ener gency gained’ time must be 'r epor ted on he eG u card

attachenent “Crlimsyy “by réporting t a actuatnlimber of da

worked, n ome ( eag?.

; (dy ‘Meritorious - Gained Tina, The Director”

| award additional’ gainad “time "to an" inma

  
  
  
 
 

 

 

Case 5:18-cv-00092-MR Document 14-1 Filed 12/18/19 Page 2 of 7
ee |

 

 

 

 

 

 

COfRECELON =. DUT CON ME PRTSONS—————— S02 ET

 

 

ner.itar ious, behavior. Har itor tous qainaa Cine shalt nol be

subject to forfeiture,

{e) Restoration a if Regd ar good ime for

through disciplinary. action may be rastored by administra:

institution heads. — Hot era then 30 days of regular good {im

may be restored per with : single restoration. of re che

quad lime of nore thar 30 aout: shal the. Aiserslion_t 0
ivector of the Division of. Prisons

 

 
 
 
  
  
     
     

 

 

   
 

 

 

  

 
  
     

     
   

 

 

 

 

 

NORTH CAROLINA ADMINISTRATIVE CODE 03724780

 

 

CORRECTION - Sivizsca of PRISGE 0. T05; 028 0200

 

SECTION -0200, > DISCIPLINARY PROCEDURES... -

     

aseB: 1 Gye0Q09RIVie he Bae apres,

~thee sutharived oersen eur $ apnea

JEMS/LO Page 3 of 7

 

 

 

 

 

 

 

 

 
NORTH CAROLINA ADMINISTRATIVE CODE 08/01/83 2A-13
KB

 

 

CORRECTION ~ DIVISION OF PRISONS 705: 2B .0100

CHAPTER 2 - DIVISION OF PRISONS

 

SUBCHAPTER 2B - INMATE CONDUCT RULES: DISCIPLINE

SECTION .01G0 - GOOD TIME AND GAINED TIME

-O101 PURPOSE
jhis poticy establishes a method of compuling sentence

reduction credits in the form of Good Time for satisfactory
behavior, Gain Time for participation in work or program
assignments, and meritorous time for behavior or specific acls
not normally required of an inmate. This policy applies to
inmates confined in any facilily in the Bivigion of Prisons of
the North Carolina Department of Correction, a jail, a regional
confinement factlily, a "Count Farm”, or any other local
confinement facility established for the incarceration of

convicled offenders.
Hislery Note: Statutory Author ity GS. F4¥O-Eb; L4B-H3:
tSA~1 340.7;
Eff, February |, 1976

1976;
fimended Eff. September |, 1983;
February |, 1962; February 23, 198).

 

 

.0102 GOOD TIHE
(a) Regular Sentence Good Time. Hith the exception ef thase

inmates gentenced to a splitosentence lerm, the folbewing
categories of inmates shail be anarded regular sentence good Lime
credil al the rate of one day deducted from lhe inmale’s prison
or jail term for gach day he spends in custody withoul a major
infraction of prison conducl rules:
ch ALL inmates sentenced for crimes committed before July
[, >
(2) ALL inmates sentenced for misdemeanors, whether the
misdemeanor was committed before or afler July 1, 1981;

 

an
(3) ALL inmales sentenced lo life iaprisonnment upon
conviclion of a Class C felony under Articte BiA of
Chapter ISA_of the General Statutes.
ih) Fair Sentence Good Time. Excepting splil~sentence inmates
and inwates who were convicted of Class A, BH, or C felonies, as
provided by Article SIA of Chapter 15A of the General Slatutes,
"nmales senienced for felonies committed on or afier Jul l, eo
i981, shall receive Fair Sentence Good Time eradit at the rale of hee

NORTH CAROLINA ADMINISTRATIVE CODE 09/13/83 28-1

ae ul Le Baul

 
 

~. Case Sb8-tH000825 RY BYEUent 14-1 Filed 13Pt dFPo"" Page 4 of 7

 
LOF meg DERMAL Peete - 4 .
conviction of a Class C felony under frticte BIA of

Chapter ISA of the General Slatules.
ib) Fair Sentence Good Time, Excepting splilesentence inmates
and inmates who ware convicted of Class fi, 5, or C felonies, as
provided by Article SIA af Chapter 15A of the General Slalutes,
iamalas sentenced for felonies committed on or after duty ty
1991, shati receive Fair Sentence Good Time credit al (he rate of

NORTH CAROLINA ADHINESTRATIVE CODE 0913/85 23-l

 

 

CORRECTION - DIVISION GF PRISONS TOS: G2B .0100

 

one day deducted from lhe inmale’s prison or jail term for each
day the inmate spends in custody wilhoul a-major infraction of
prison conduct rules.

te) Forfeiture, cod Time, Roth Regular and Fair Sentence,
shalt be subject to forfeiture threugh disciplinary action for
conviction of major infractions as the result af violations of
prison conduct ruies.

td? Restoration of Forfeited Good Time. Good Time forfeited
through disciplinary action = may be yveslored by area
administralars, institution heads, and, in the case of inmates
confined to iocai confinement facilities, lhe eheriff oar |
adminigstrater of a regional confinement facitity. Such
restoration shall be based Spon documented incidents of "improved

behavior by the inmate.

History Nole: Filed as a Temporar Amendment Eff, April i,
1963 for a Period of 60 Days to Expire
on June |, 1983;
Statutory futhorily GS, 48-11; (468-13:
i5A-1340 73
Eff, February |, 1976;
Amended Eff. ap tegber t, 1983; June ft, (963;
February 1, (982; February 23, i501.

0103 GAIN TIHE
(a) Regular Gain Time. Inmates in the categories defined by

Paragraph (a) of Rule ,0102 who perform work, whether full-time
or part~time, or participate in specific training programs which
would assist their productive re-entry into the community, shalt
be attowed sentence reduction credits which shail be reguiated as
Regular Gain Time J, Ii, and I]f. Regular Gain Time shail not be
srbject to forfeilure for misconduct and wilt be administered as

foilons:

 

 

 

 

Reqular Gain Time J}, In addition to Regular Good Tine
credits, tnmales who perform short-term wor K
assignments and/or who parlicipale in specific training
programs (requiring a minimum of % hours of productive
activity per day) shatl receive credit al the rate of
luo days per manth.

(2) Regular Gain Time i]. Jn addilion to the Regular Good
Time credils, all inmates who satisfactorily per form
jab assignments and/or who participate acceptably in
specific raining programs requiring a minimud of six
hours per das shall receive credil al lhe rate of four
days per month.

(2) Pegular Gain Time Iti. In addition le Regular Good
vine credits, al! inmales performing assigned jobs wilh

Seuaven

 

NORTH CAROLINA ADHINISTRATIVE CODE 0933783 eB-2
wh i oH 6
ZOSRECTION - DIVISION OF PRISONS : ToS: O2B .0100

 

ements for ecial skills or specialized

. requires / sp ak . ,
Case 5:18-cv-Od0824MIRt Docummenbeeaedze¢ pad Warts Tek:Page 5 of 7

 

Tee
jen Pe Paina IFUL PM er eee weep renee
specific training programs requiring a minimum of six
hours per das shall receive credit at the eale of four
days par month.

t3) Regular Gain Time LEE. In addition to Regular Good
Tine credits, ali inmales parforming assigned jobs with

NORTH CAROLINA ADMINISTRATIVE CODE 09.13/83 eBb-2

BE ne fen

CORRECTION - DIVISION OF PRISONS TeS: O28 .0100

requirements for special skills or specialized
responsibilities such as § eciakized mainlenance, cook,
equipment operator, canteen operator, or hospital
lechnician, or inmates participating in full time
specific raining programs requiring a minimun af six
hours per day shalt receive credit at lhe rate of s¢x
days per month.
th) Fair Sentence Gain Time. Inmales in the category defined
by Paragraph (bh) of Rule "O02 shall be allowed sentence
reduction credits which shall pe regulated as Fair Sentence Gain
Time 1, SJ, and [1{, Fair Sentence Gain Time shall not be
subject to forfeilure for misconduc\ and will be administered as
follows:

il} Fair Sentence Gain Time {. In addition to the Fair
Sentence Good Time credils, atl inmates wha per form
chort-term work assignments (requiring a minimum 6
four hours of actual work per day} shail receive credil
for work performed al the rate o tHo days per month.

(2) Fair. Sentence Gain Time IJ. in addition lo the Fair
Sentence Good Tine credits, all inmates rho perform job
assignments requiring 2 minimum of six hours work per
day or who perform in par(i-lime work release programs
shail receive credit al the rate of four days per
neon +

i3) Fair Sentence Gain Time {11. Ip addition to the Fair
Sentence Good Time crediis, all inmates who perform job
assignmenis requiring a minimum of six hours per day
nith requirements for specialized skilts or
responsibilities and inmales who participate in fullt~
time work release shatk receive credit at the rale of
six days per month.

fc} Herilorous Time. The Director of the Division of Prisons
sr the Director’s designated representative may award additional
éentence reduction credits to deserving inmates. Such awards
wilt be based upon the following categories:

(i) Overtime. Over t ime is defined as satisfactory
performance in a job and/or program activity beyond a
regular forty-hour work week, Fair Senlence inmates
are not eligibte to receive Heritorous Fime for
overtineg based upon a program assignment.

i2) Inclement Healher. ALL inmates are eligible for
additjenal sentence reduction credit for wok per formed
during inclement weather. Inclement weather is defined
as a chitl factor of below 20 degrees Fahrenheit or a
temperature above 95 degrees Fahrenheil,

(3) Emergency Conditions. Abi inmates are eligible for
addilional sentence reduction credits for work

 

 

NORTH CAROLINA BOMINISTRATIVE CUDE 09713783 25+3

Ne See

 

 

~ Case 5:18-cv-00092-MR Document 14-1 Filed 12/18/19 Page 6 of 7

 
 

CORRECTION - BEMISION GF PRISONS

05; Gen .Gs00

geeformed during emergency cendilions. Emergency
renditions may include rain, sleet and snon, o° other
unusual or aGnormal circumstances ot delermined by the

appropriate appraving gutharily.

é4) Exemplary Acts, ait inmates ara eligible for
additional sentence reduction credits based ueon the
pectormance of exemplary acts. Exemplary acks are
defined as unusaal deeds or acts performed by an
inmate, ‘

Histery Note: Statutary Aulhority GS, (abe ths 1se-13:
1SA- 1346.7;
Eff, February 1, 1376;
Amended £ff, September i, 1203:
february |, $982; February 23, (98h,

is

PROCEGURE .

ecording Sentence Reduction Credifs, Good Time wiii b
a ulomalicatiq en the inmate's record. Gain ey
rous Tite, and Hes tored Good Tite avards must be initiated
a ounit superintendent or institution feat upon the
ated sentence reduction credil form and shali be approved

Sat nae
"EY Se tr

SEL er ne ee At

{

o
i
a

it
ti
ri a

o
oo

Ps
On

a

+
wided in Paragraphs (hb) and tc} ef ihis Rule. Transfers
atically termmate Regualar and Fair Sentence Gain Time

*

apan ge te te or

OO er ee ee a ee

3

#

s for inmates if the cuslodu of the Division cf Prisons,
crows Time awards sill be accumulated and recorded on an
for Hour basis and submitted montiky in whole days, except
ceedif mag be authorized for an exemplary act at a rate net
ecese thirty daus for each ach, A wbele dag is defined as
hours. tq the case of inmates confined to local
Pinenenifaciiities, ine sheriff or adaisisivator of a regisnal
Sjnement facility shalt establish procedures for Une
talian and aaproval of sentence reduclion credits and all
rized eredits shall be recordad upots the suqatence reduciion

-

x
PO he oe
rowers
-ie

Dm uo

“a

seas
Woe TD aw

Cbg aT EE ee

tora.

enpraving Puthor ilies Sentence reduction eradil awards

uojact to approval at follows:

f1)) Uni superintendents shalt have auinerifqg io approve
Gain Tine awards and le approve Heriterous lia auards
nol ta exeeed ton days per month per inmate.

(Di oIagtitulion heads shall have authos ity to approve Gain
Tine avards and to approve Meritorecus rime awards not
lo exceed thirty days per month per iamale,

it: firea adminislrators shalt have authority lo approve

Marpiterous Tine awards not to exceed thiedy days per

nonih per inmate.

OP bk. LP ee ee me,

 

 

 

    
 

       

 

 

ee cnehs Zeek
b>
. Whi GTUTEIGN GF PRPSGNE 725: Gen UTOS
Msettarieug Tia@ anueds which orcaed 30 dows if o4
: : : : wee
suit be approved tu (he Director af the Usiyrr ion
raQNny .
Hg tun of farfeited Goad Ting, Saud Tier forfeited
fee g litgeg achcge not tg exseed thirty days per tsonth

   

nicteatars and cacstitation

rt
spreiebe aylhar sty

“Filed! ‘12/78719" Page 7 of 7

 

ae ragiorad fu

    

°

 

ef hdg by tha 3

 Case:5:18-cv-00092-MR™ Document 14:8"

ay

   
